Exhibit 10.8

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (“Amendment”) is made and entered into as
of August 31, 2018 by and among Sysorex, Inc. (“Sysorex”), Inpixon (“Inpixon”)
and Soumya Das (the “Employee”). Collectively, Sysorex, Inpixon and the Employee
are sometimes referred to herein as the “parties” and individually as a “party.”

 

RECITALS

 

WHEREAS, the Employee and Sysorex are parties to that certain Employment
Agreement entered into as of November 2, 2016 (the “Employment Agreement”); and

 

WHEREAS, on May 14, 2018, the Compensation Committee of the Board of Directors
of Inpixon, then Sysorex’s parent, approved amendments to the terms of the
Employee’s compensation; and

 

WHEREAS, in conjunction with the separation of Sysorex from Inpixon, Inpixon
wishes to assume Sysorex’s duties and obligations under the Employment
Agreement, as such duties and obligations were modified on May 14, 2018.

 

NOW THEREFORE, in consideration of the mutual promises made herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties, the parties hereby agree as follows:

 

1. Definition of Employer and Company. Wherever the words “Employer” or “the
Company” appear in the Employment Agreement, those words shall refer to Inpixon.

 

2. References to Chief Marketing Officer. Section 1 of the Employment Agreement
shall be modified as follows and all references in the Employment Agreement to
Employee’s position as Chief Marketing Officer shall be modified to refer to the
positions held by Employee as Chief Marketing Officer and Chief Operating
Officer:

 

Employer hereby employs Employee as Chief Marketing Officer and Chief Operating
Officer of the Company. Subject at all times to the direction of the Company’s
Chief Executive Officer, Employee shall perform those duties and hold those
responsibilities that are usual and customary for a Chief Marketing Officer and
Chief Operating Officer to perform and hold. Employee shall primarily perform
his job duties at the Company’s offices located in Palo Alto, California.

 



 

 

 

3. Amendment to Section 5. Section 5 of the Employment Agreement shall be
deleted in its entirety and the following shall appear in its place:

 

As full compensation for the performance of his duties on behalf of Employer,
Employee shall be compensated as follows:

 

(i) Base Salary. During the Term, Employer shall pay Employee a base salary at
the rate of Two Hundred Seventy-Five Thousand Dollars ($275,000) per annum,
payable semi-monthly (“Base Salary”).

 

(ii) Bonuses. In addition to Base Salary, Employee will have up to $50,000 in
MBO Bonuses annually. The MBO tasks, their deadlines, and the amount of the
corresponding MBO Bonuses will be determined by Nadir Ali, with Employee’s
input. Each of these MBO Bonuses will only be paid if the MBO is documented in
advance and completed before its deadline. If Employee leaves Inpixon for any
reason, prior to completion of any MBO, Employee will not receive any portion of
the MBO Bonus for that MBO task. MBO Bonuses for the calendar quarter, will be
paid within 60 days of the close of the calendar quarter; provided, however,
that the precise amount of any such bonus, within the foregoing range, shall be
determined by the Company in its sole and absolute discretion and, subject to
Section 14(a) hereof, no bonus shall be paid if Employee is no longer employed
by the Company on the date of payment.

 

(iii) Commissions. Commissions equal to 2% of recognized revenue associated with
the indoor positioning analytics business, paid quarterly and subject to Company
policies in connection with commissions payable.

 

(iv) Transportation Allowance. A transportation allowance in an amount equal to
$1,000 per month, in such form as shall be determined by the Chief Executive
Officer, in accordance with Employer’s policies.

 

4. Amendment to Section 6(i). Section 6, subsection (i) of the Employment
Agreement shall be deleted in its entirety and the following shall appear in its
place:

 

Stock Option Grant. Employee acknowledges receipt of the stock option grant
described at Paragraph 6(i) of the Employment Agreement (the “Option”). Employee
acknowledges and agrees that as a result the distribution of Inpixon’s common
stock in Sysorex to holders of Inpixon’s securities (the “Spin-Off”), the Option
will be modified in accordance with the provisions of the agreements governing
the Spin-Off. Employee shall also be eligible to participate in the equity based
incentive plans of Inpixon and may receive awards thereunder, as determined by
the Compensation Committee of Inpixon from time to time and subject to the terms
and conditions of such plans and any award agreement between Inpixon and
Employee evidencing such awards. Notwithstanding the foregoing, nothing in this
Paragraph 6(i) shall be construed to extend the duration of this Agreement or
Employee’s employment by Employer beyond the expiration or termination of the
Term.

 

5. Execution by Sysorex. By executing this Amendment, Sysorex assigns and
transfers all of the rights and obligations of the Employment Agreement to
Inpixon and terminates Employee’s employment.

 



2

 

 

6. Execution by Inpixon. By executing this Amendment, Inpixon retains the
services of Employee pursuant to the terms of the Employment Agreement, as
amended by this Amendment, accepts the assignment of the Employment Agreement
and accepts the rights and assumes all of the obligations of Sysorex under the
Employment Agreement, as amended by this Amendment.

 

7. Execution by Employee. By executing this Amendment, Employee agrees to the
assignment of the Employment Agreement, as amended by this Amendment, to Inpixon
and agrees to provide his services to Inpixon pursuant to the terms of the
Employment Agreement, as amended by this Amendment.

 

8. All Other Provisions Remain the Same. Unless expressly amended by this
Amendment, all other provisions of the Employment Agreement shall remain in full
force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written, and to be effective upon such date.

 

[Signatures appear on next page.]

 



3

 

 

  SYSOREX, INC.         By:  /s/Zaman Khan     Zaman Khan, Chief Executive
Officer         INPIXON         By:  /s/Nadir Ali     Nadir Ali, Chief Executive
Officer         EMPLOYEE         /s/ Soumya Das   Soumya Das

  



4

 